DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the paper filed July 6, 2021.  Claims 18, 24, and 33 have been amended.  Claims 37 and 38 are newly added.  Claims 18-38 are currently pending and under examination.

This application is a divisional of U.S. Application No. 13/513290, filed June 1, 2012, which is a national phase application under 35 U.S.C. § 371 of PCT International Application No. PCT/SE2010/051464, filed December 22, 2010, which claims priority under 35 U.S.C. § 119 to Swedish Patent Application No. 0951011-6, filed December 22, 2009. 


Withdrawal of Objections/Rejections:

	The objection to claim 33, is withdrawn.
	The rejection of claims 18-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.




Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18, 20-29, and 32-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorbach et al. (IDS; US 2008/0193485, Published 2008), and further in view of Kanauchi et al. (IDS; US 6,348,221, Published 2002).
Regarding claims 18, 21-23, 28, 29, 33-35, and 37, Gorbach et al. teach a method for treating irritable bowel syndrome (IBS), inflammatory bowel disease (IBD), and diarrhea in a subject in need thereof, the method comprising administering to the subject a non-fermented composition, wherein the composition comprises an isolated Lactobacillus strain, including Lactobacillus rhamnosus, and a beta-glucan prepared from barley, which is a barley fraction, wherein the amount of Lactobacillus rhamnosus administered includes 107-1010 and 109-1011 bacteria (CFU) per day (Abs., Para. 8-10, 14, 24-25).  The barley fraction is present in the composition at 0.5 to 8 g with 0.34 g of other components present (Para. 25, Lines 4-9), which is fully encompassed within at least 40, 50, and 65 %weight of the barley fraction.
Gorbach et al. do not teach that the barley fraction is whole grain barley, malted barley, or brewer's spent grain.

One of ordinary skill in the art would have been motivated to combine the teachings of Gorbach et al. and Kanauchi et al. to arrive at the claimed invention because Gorbach et al. teach the use of a barley fraction that is enriched in beta-glucan in a composition for the treatment of IBS, IBD, and diarrhea (Abs., Para. 9), and Kanauchi et al. teach methods for the preparation of barley fractions that are enriched in beta-glucan (i.e., the composition is enriched in beta-glucan because the starch is removed by malting, and the barley is further treated to remove the husk; see Col. 4, Line 34-55) for the treatment of bowel disorders, such as ulcerative colitis and diarrhea (Col. 5, Line 26-30).  The methods of Gorbach et al. and Kanauchi et al. are each directed to the administration of compositions containing barley fractions for the treatment of bowel disorders such as diarrhea and IBD (it is noted that ulcerative colitis is an IBD).  One of ordinary skill in the art would have had a reasonable expectation of success in using the barley components of Kanauchi et al. in the methods of Gorbach et al., which include administration of Lactobacillus rhamnosus, because Gorbach et al. teach that the method may use a variety of beta-glucan sources (Para. 9), and both references teach that the barley fractions taught therein are suitable for use in a method of the treatment of bowel disorders. 
It is noted that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103 (MPEP 2112, Introduction).  Further, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999); thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112, I-II).  The Examiner must provide rationale or evidence to show inherency, however, once the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant (MPEP 2112, IV-V.).
As noted above, one would have been motivated to combine the teachings of Gorbach et al. and Kanauchi et al. because Gorbach et al. teach the use of a barley fraction that is enriched in beta-glucan in a composition for the treatment of bowel disorders including IBD and diarrhea, and Kanauchi et al. teach methods for the preparation of barley fractions that are enriched in beta-glucan for the treatment of bowel disorders including IBD and diarrhea.  Taken together, Gorbach et al. and Kanauchi et al. render obvious the method as claimed, including the components of Lactobacillus rhamnosus and a barley fraction as claimed.  As the Lactobacillus rhamnosus and the barley fraction cannot be separated from their physical properties, performance of the method as rendered obvious by Gorbach et al. and Kanauchi et al. would necessarily provide for the result of increasing the formation of butyric acid in the subject’s colon, including increasing the formation of butyric acid in the subject’s colon compared to administration of the same composition without the Lactobacillus rhamnosus. 
Regarding claims 20 and 24, Kanauchi et al. teach that the barley fraction is milled, and provided in the form of particles having a particle size of 20 to 50 mesh (Col. 4, Line 34-56), which equals 0.84 mm to 0.297 mm, and falls within the claimed range of 0.1 to 10 mm.  As 
Regarding claims 25-27, Gorbach et al. teach that the non-fermented composition may be a food or drink/beverage, including yogurt and ice cream, or a food additive present in cereals (Para. 6, 7, 11). 
Regarding claim 32, Gorbach et al. teach that the Lactobacillus, which includes Lactobacillus rhamnosus, is lyophilized (freeze-dried) (Para. 25). 
Regarding claim 36, Gorbach et al. teach a method wherein the two components that are essential are the Lactobacillus, which includes Lactobacillus rhamnosus, and the barley fraction (see Para. 24-26, which discuss embodiments of the invention wherein the composition comprises only the Lactobacillus (LGG) and beta-glucan (i.e., barley fraction)).  Additionally, Kanauchi et al. teach that the components of the composition may be directly administered, which is administered in the absence of an excipient (Para. 77).  Thus, although Gorbach et al.  do not specifically teach that there are no additional components in the compositions taught therein, one of ordinary skill in the art would recognize that the two components of the combined teachings of Gorbach et al. and Kanauchi et al. could be formulated into a single composition in the absence of other components, with a reasonable expectation of success. 


Claims 18-19, 30-31, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorbach et al. and Kanauchi et al., as applied to claim 18 above, and further in view of Israelsen (IDS; U.S. 2008/0311097, published 2008).
Lactobacillus rhamnosus administered includes 109-1011 bacteria (CFU) per day (Para. 24).  While Gorbach et al. teach Lactobacillus rhamnosus, it is not specifically taught that the Lactobacillus rhamnosus is Lactobacillus rhamnosus 271, DSM 6594.
Israelsen teaches that Lactobacillus rhamnosus 271 (DSM 6594) is an intestine-colonizing Lactobacillus strain that has been suggested as a treatment for IBS (Para. 11).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Israelsen with Gorbach et al. and Kanauchi et al., because Gorbach et al. teach that gut-colonizing Lactobacillus species are preferred probiotics for use in the method, and specifically teach the use of L. rhamnosus as a desirable strain (Para. 8-9).  Since Israelsen teaches that L. rhamnosus 271 (DSM 6594) is a gut-colonizing strain of L. rhamnosus that may be useful for treating IBS, one of ordinary skill in the art would have been motivated to use L. rhamnosus 271 as the strain of L. rhamnosus in the combined method of Gorbach et al. and Kanauchi et al.  The use of L. rhamnosus 271 as taught by Israelsen in the combined method of Gorbach et al. and Kanauchi et al. amounts to the simple substitution of one known L. rhamnosus strain for another, where L. rhamnosus 271 would be expected to predictably and successfully provide a L. rhamnosus strain for use in the combined method.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gorbach et al., Kanauchi et al., and Israelsen, wherein the at least one isolated probiotic strain of Lactobacillus rhamnosus is Lactobacillus rhamnosus 271, DSM 6594, and wherein the Lactobacillus rhamnosus is administered at 109-1011 CFU per day, which is fully encompassed within 106-1014 CFU, 108-1012 CFU, and 109-1011 CFU (Claim 19, 30, 31, 38).  
Response to Arguments

Applicant urges that nothing in Gorbach, Kanauchi, or Israelsen teaches or suggests that administration of the claimed composition would result in increased formation of butyric acid in the subject’s colon, or even the production of butyric acid.  Examiner has not provided evidence that the combination of references would inherently produce butyric acid.  Additionally, the claimed invention provides for unexpected results, including that the present method is capable of increasing formation of butyric acid in a subject’s colon over and above any increase obtained by administration of a composition comprising the barley fraction in the absence of Lactobacillus rhamnosus.
Applicant’s arguments have been fully considered, but have not been found persuasive.
With regard to Applicant’s argument that Examiner has not provided evidence that the combination of references would inherently produce butyric acid, it is noted that the Examiner must provide rationale or evidence to show inherency, and once the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant (MPEP 2112, IV-V.).  For the reasons noted in the rejection above, one would have been motivated to combine the teachings of Gorbach et al. and Kanauchi et al.  With regard to rationale, taken together, Gorbach et al. and Kanauchi et al. render obvious the method as claimed, including the components of Lactobacillus rhamnosus and a barley fraction as claimed.  As the Lactobacillus rhamnosus and the barley fraction cannot be separated from their physical properties, performance of the method as rendered obvious by Lactobacillus rhamnosus.  Applicant has provided no evidence that the combination of Gorbach et al. and Kanauchi et al., which together provide all components and steps of the method as claimed, would not necessarily increase formation of butyric acid in the colon of the subject who ingested the composition.  
With regard to Applicant’s argument of unexpected results, as the result of increased formation of butyric acid in the colon of the subject naturally flows from performance of the method as rendered obvious by Gorbach et al. and Kanauchi et al., this result is not deemed to be an unexpected result.

Conclusion

No claims are allowable. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.